Exhibit 10.1

AMENDMENT AGREEMENT

TO MASTER DISTRIBUTION AGREEMENT

This Amendment Agreement (this “Amendment”), dated the latter of the two dates
under the signatures below (the “Amendment Effective Date”), is entered into
between ARAMARK Food and Support Services Group, Inc. (“ARAMARK”) and Sysco
Corporation (“Sysco”) and amends that certain Master Distribution Agreement,
dated as of November 25, 2006, as amended to date (the “Agreement”), between the
parties. All capitalized terms not otherwise defined herein have the meanings
ascribed to them in the Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. The end of the term of the Agreement specified in Section 7 of the Agreement
is extended from November 30, 2010 to March 31, 2011.

 

2. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original but all of which, when taken together, shall
constitute but one and the same instrument. Delivery of a signature page of this
Amendment signed by one party by telecopy to the other parties shall be
effective as delivery of a manually executed signature page.

 

3. Except as expressly modified by, or inconsistent with, the terms of this
Amendment, all other terms and provisions of the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

SYSCO CORPORATION    

ARAMARK FOOD AND SUPPORT

SERVICES GROUP, INC.

By:   /s/ Richard E. Abbey     By:   /s/ John M. Orobono Printed:   Richard E.
Abbey     Printed:   John M. Orobono Title:   Vice President, Contract Sales    
Title:   Sr. V.P. Sales Date:   October 14, 2010     Date:   10-14-10

 

1